UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 17, 2015 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) State of Minnesota 000-24003 41-1848181 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30 East 7th Street, Suite 1300, St. Paul, Minnesota, 55101 (Address of Principal Executive Offices) (651) 227-7333 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. In May 2015, the Managing General Partner solicited by mail a proxy statement seeking the consent of the Limited Partners to initiate the final disposition, liquidation and distribution of all of the Partnership’s properties and assets (Proposal #1) or to continue the Partnership for an additional 60 months (Proposal#2).In addition, the proxy statement sought the Limited Partners’ consent to amend the Partnership’s Unit repurchase plan (Proposal #3).In order for a proposal to be approved, a majority of the 14,616.91 eligible Units must be voted in favor of the proposal. Proposal #1: Approval to begin selling the Partnership’s properties, followed by the Partnership’s liquidation and dissolution. The proposal was not approved, based upon the following votes: For Against Abstain Proposal #2: Amend the Limited Partnership Agreement to continue the Partnership’s operations for an additional 60 months. The proposal was not approved, based upon the following votes: For Against Abstain Proposal #3: Amend the Limited Partnership Agreement to change the Partnership’s Unit Repurchase Plan price to 95% of net asset value. The proposal was not approved, based upon the following votes: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP By: AEI Fund Management XXI, Inc. Its: Managing General Partner Date:June 22, 2015 By: /s/ PATRICK W KEENE Patrick W. Keene Its: Chief Financial Officer
